108 F.3d 1393
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gavino R. CALIWLIW Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 97-3024.
United States Court of Appeals, Federal Circuit.
March 7, 1997.

Before RICH, PLAGER, and BRYSON, Circuit Judges.
PER CURIAM.


1
Gavino R. Caliwliw seeks review of a decision of the Merit Systems Protection Board ("Board"), No. SE-0831-95-0395-I-1, dismissing his petition for review for untimely filing.  We affirm.

DISCUSSION

2
In an initial decision dated November 6, 1995, the Board affirmed a reconsideration decision of the Office of Personnel Management, determining that Mr. Caliwliw was not entitled to an annuity under the Civil Service Retirement System.  The initial decision stated that it would become final on December 11, 1995, unless a petition for review were filed by that date.  On May 15, 1996, over five months late, Caliwliw filed a petition for review of the initial decision.


3
By notice dated May 31, 1996, the Clerk of the Board informed Caliwliw that his petition for review did not meet the Board's requirements because it was not filed by December 11, 1995, and advised him to show good cause for the late filing.  In Caliwliw's response, he did not address the timeliness of his petition for review.  Mr. Caliwliw has not met his burden of proving that the Board's decision to dismiss his petition as untimely was arbitrary, capricious, an abuse of discretion, procedurally incorrect, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 U.S.C. § 7703(c) (1994).

COSTS

4
Each party to bear its own costs.